Citation Nr: 0307572	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-02 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

(The issue of entitlement to service connection for a left 
ankle disorder will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1987 to 
August 1995, which included active duty in the Persian Gulf 
War from October 1990 to September 1991.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  The Board remanded the appeal in February 2002 
for additional development.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left ankle 
disorder, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  Chondromalacia of the right patella had its onset in 
service.  

2.  The appellant is not shown to have any other knee 
disability (diagnosed or otherwise) that was present in 
service, or that is otherwise related to service, and 
arthritis of the knees was not manifested to a compensable 
degree within the first post service year.  


CONCLUSIONS OF LAW

1.  Chondromalacia of the right knee had its onset in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  Left knee disability was not incurred in or aggravated by 
military service, nor may arthritis of the knees be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the August 1998 and 
January 1999 rating decisions, the January 2000 statement of 
the case, and the December 2002 supplemental statement of the 
case of the evidence necessary to substantiate his claim for 
service connection for bilateral knee disability, and of the 
applicable laws and regulations.  In August 2001 and June 
2002, the RO sent the appellant notification about the VCAA, 
which informed him as to what evidence was necessary from him 
in order for VA to grant his claim.  Each letter informed him 
that VA would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with a copy of the August 1998 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The February 
2002 Board remand notified the appellant of evidence and 
information that he needed to submit and that the appellant 
had the right to submit additional evidence in support of his 
claim.  The December 2002 supplemental statement of the case 
cited the VCAA regulations and specified what evidence the 
appellant needed to submit to substantiate his claim and what 
evidence VA would obtain.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA medical treatment records since service.  
Further, in keeping with its duty to assist, VA provided the 
appellant with VA examinations in April 1997, July 1998, and 
October 2002.  The appellant indicated in July 2002 that 
there were no additional records that may still be 
outstanding.  The Board notes that the appellant was 
scheduled to provide testimony regarding his claim at a 
September 2001 Travel Board hearing but failed to appear for 
the hearing.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  



Evidence

The appellant contends that he began to develop bilateral 
knee problems during basic training and later sustained 
trauma to both knees as a result of jumping and falling in 
foxholes in Saudi Arabia during the Persian Gulf War.  

Service medical records do not show any complaint or 
treatment of trauma to either knee. In April 1993, the 
appellant was involved in a motor vehicle accident and 
sustained injury to his left leg from a piece of wood hitting 
the shin area.  Examination of the left leg shortly 
thereafter revealed a normal left knee, an anterior tibial 
vertical lesion, and swelling from the knee to the lower 
third of the shin, with tautness in the calf.  The impression 
was left leg trauma, status post motor vehicle accident.  In 
August 1994, he complained of pain in several joints ("all 
over"), and the impression was diffuse chronic multiple 
joint pain with multiple tender areas of fibromyalgia, and no 
evidence of systemic autoimmune disease.  The April 1995 
separation examination report listed a history of arthralgias 
in several joints (not including the knees).  

At an October 1995 VA orthopedic examination, the appellant 
reported bilateral knee pain and provided a history of injury 
to the right knee in 1993 and 1994 motor vehicle accidents.  
Examination of the knees revealed full range of motion in 
each knee and 2+ swelling on the right side, with some 
tenderness in the patellar and joint areas.  No ligamentous 
laxity was found in either knee, and McMurray test, drawer 
sign, Lachman's test were all negative.  X-rays of the knees 
were not taken.  The diagnoses included degenerative joint 
disease of the right knee with chondromalacia of the patella.  

VA outpatient records, dated from October 1995 to August 1996 
do not reveal any complaint or finding of knee disability.  

At an April 1997 VA orthopedic examination, the appellant 
complained of bilateral knee pain that had begun during basic 
training in the military from running.  He described his 
current bilateral knee pain as being over the whole knee 
area.  It was noted that he ambulated with a cane.  
Examination of the knees revealed a five inch scar two inches 
above the right knee, which the appellant indicated was from 
a large laceration he had sustained to the knee in a prior 
motor vehicle accident.  There was tenderness in the knees, 
mainly on the patellar underneath; however, range of motion 
was full and there was no swelling, ligamentous laxity, or 
deformities.  X-rays of the knees were negative.  The 
diagnosis was mild, bilateral chondromalacia of the patella.  

The appellant reported pain in his knees at a July 1998 VA 
orthopedic examination, which he indicated had begun in 
service.  Evaluation of the knees revealed full range of 
motion with pain.  X-rays of the knees were negative.  The 
diagnosis was bilateral knee arthralgias with history of 
mild, bilateral chondromalacia of the patella on previous 
examination.  

The appellant's knees were evaluated at an October 2002 VA 
orthopedic examination.  The examiner noted that the 
appellant's work history since service included working as a 
merchandiser for Coca Cola between October 1997 to 2000, 
which had entailed a lot of restocking of merchandise while 
on his knees, and that he had discontinued working in 2000 
due to back, knee, and ankle problems.  The appellant's 
medical history included a torn right knee ligament in a 1985 
motor vehicle accident that had required surgery.  The 
appellant reported pain, stiffness without movement, 
swelling, heat, and fatigability in the knees, along with 
weakness, instability, and locking.  He indicated that he had 
not experienced any dislocation or recurrent subluxation in 
either knee.  He reported that ten minutes of activity would 
cause  flare-ups of the pain, which lasted all day and 
resulted in a decrease of daily activities.  

The October 2002 examination revealed that the appellant had 
a normal gait and had callosities on both knees that the 
examiner opined were due to the appellant's previous 
employment that had required him to restock merchandise while 
on his knees.  Extension and flexion in each knee was from 0 
to 110 degrees.  Fatigability and facial grimacing were noted 
on deep knee bending, along with weakness in the right knee.  
There was popping and crepitus in the knees.  All ligament 
stressors were negative.  Lachman's and McMurray's tests were 
negative in each knee, and leg strength was equal 
bilaterally.  The examiner noted that September 2002 X-rays 
of the knees showed mild degenerative changes in each knee.  
The diagnosis was status post right knee ligament repair from 
a 1985 motor vehicle accident, and bilateral chondromalacia.  
The examiner opined that based on his review of the claims 
file the appellant's bilateral chondromalacia was not related 
to service or any incident of service because there were no 
service medical records indicating knee disability.  

The appellant submitted unretouched color pictures of his 
knees in November 2002.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Analysis

Although the appellant complained of multiple joint pain on 
one occasion in service, the service medical records do not 
show that he was diagnosed with any knee disorder.  The 
service records also showed that the left knee was normal on 
examination after the appellant was hit in the left shin by a 
piece of wood in a motor vehicle accident.  Although 
degenerative joint disease was diagnosed in the right knee at 
the October 1995 VA examination, that diagnosis was not 
confirmed by X-ray evidence at the time.  Subsequent X-rays 
of the knees in April 1997 and July 1998 were negative.  The 
initial X-rays evidence of arthritis in the knees was in 
September 2002.  With regard to the arthritis, it was not 
exhibited in service or to a compensable degree within one 
year of service (Diagnostic Code 5003 requires x-ray 
manifestations of arthritis for a compensable evaluation).  
Because the evidence does not show X-ray evidence of 
arthritis in the knees until several years after service, the 
Board finds that the October 1995 diagnosis of  degenerative 
changes in the right knee was unsupported, and that the 
current arthritis in the knees may not be presumed to have 
been incurred in service.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The appellant has not submitted any competent 
evidence that links his current left knee disability to 
service.  Rather, the medical opinion from the October 2002 
VA examination states the appellant's current bilateral knee 
disability is not related to service.  

The Board notes that the appellant's bilateral knee pain has 
been identified as a diagnosed disorder- bilateral 
chondromalacia.  Furthermore, the most recent X-rays of the 
knees revealed mild arthritis in each knee.  Thus, because 
there is a diagnosed disability in the knees, the provisions 
of 38 C.F.R. § 3.317 are not applicable to the appellant's 
bilateral knee pain.  

While chondromalacia of the right knee was not exhibited in 
service, it was diagnosed on VA examination just 2 months 
after his service discharge.  The opinion in 2002 notes that 
the veteran had a right ligament repair prior to service, and 
lists the residuals of that repair as a separate diagnosis 
from chondromalacia.  The reasoning for not relating the 
chondromalacia to service is that it was not present in 
service.  However, considering that it was diagnosed so 
proximate to service discharge and has been diagnosed on a 
nearly continuous basis since, there is at least a balance 
between the positive and negative evidence, creating a doubt 
that will be resolved in favor of the veteran.  As to any 
other knee disability, after considering all the evidence, 
the Board concludes that the preponderance of the evidence 
demonstrates that any additional knee disability is unrelated 
to service and, therefore, service connection is not 
warranted for bilateral knee disability (other than the right 
knee chondromalacia).  Because the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments to the effect 
that he believes he has bilateral knee disability that 
originated in service, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has bilateral knee disability that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Service connection for chondromalacia of the right knee is 
granted.  

Service connection for bilateral knee disability (other than 
the right knee chondromalacia) is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

